Motion Granted and Order filed November 20, 2013




                                In The

                 Fourteenth Court of Appeals
                             ____________

                          NO. 14-13-00129-CV
                             ____________
            ACE PARKING MANAGEMENT, INC., Appellant
                                  V.
  MAIN STREET PARKING, LIMITED AND BRANTLY MINOR, AND
         REALTY DISCOVERY CONSULTANTS, INC., Appellees
                                   &
                             ____________
                          NO. 14-13-00195-CV
                             ____________
                     BRANTLY MINOR, Appellant
                                  V.
            ACE PARKING MANAGEMENT, INC., Appellee

                 On Appeal from the 80th District Court
                         Harris County, Texas
                   Trial Court Cause No. 2009-50648

                               ORDER
      On November 15, 2013, a joint motion was filed to clarify filing deadlines
for the parties’ briefs. The motion is granted:

• the deadlines for the filing of both side’s respective response briefs in Cause
No. 14-13-00129CV and Cause No. 14-13-0195-CV are set for December
27, 2013; and

•the respective reply briefs shall be filed on or before the 40th day after
the filing of the response briefs.

Otherwise, the schedule and word-count requirements contained in the our March
29, 2103 Order of Consolidation are preserved.



                                       PER CURIAM